Citation Nr: 1537123	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as post-traumatic stress disorder (PTSD) and depression/depressive disorder, not otherwise specified (NOS)).  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM) with hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from December 1964 to September 1968, to include service in the Republic of Vietnam (RVN) from October 1967 to September 1968.  His awards include the Vietnam Service Medal with 4 Bronze Service Stars, the RVN Campaign Medal with Device, and the RVN Gallantry Cross with Palm Unit Citation Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Rating Decisions issued in May 2008 and May 2009 by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The May 2008 Rating Decision continued a 20 percent rating for the Veteran's service-connected diabetes mellitus, and also reopened a previously-denied claim for service connection for hypertension, to include as secondary to diabetes mellitus.  Through a March 2013 Rating Decision, VA's Appeals Management Center (AMC) in Washington, DC, granted service connection for hypertension and assigned a noncompensable rating.  

The May 2009 Rating Decision denied the Veteran's claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disorders affecting a veteran, based upon a review of the medical evidence.  Review of the evidence of record reveals that, in addition to being diagnosed with PTSD, the Veteran has been diagnosed with depressive disorder, not otherwise specified (NOS).  See July 2008 VA initial psychiatric evaluation and July 2012 VA PTSD examination.  Hence, the Board has characterized the issue on appeal as indicated.  

In July 2012, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) and for a rating in excess of 20 percent for diabetes mellitus with hypercholesterolemia, in order to obtain current VA examinations.   The actions requested by that remand were accomplished and the case subsequently returned to the Board after readjudication of the appeal in a January 2013 Supplemental Statement of the Case (SSOC).  Hence, there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was scheduled for a Board videoconference hearing in April 2010.  However, he failed to appear for said hearing, and did not provide good cause for his failing to appear.  Nor has the Veteran requested that the hearing be rescheduled.  Therefore, his hearing request is deemed to be withdrawn.  38 C.F.R. § 20.702(c) (2015).  

The Board has reviewed both the physical claims files as well as the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) files in order to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran does not have PTSD and that PTSD was not present at any point during the claims period.  

2.  The Veteran's diagnosed depression/depressive disorder, NOS, is not related to any disease, injury, or event in service.

3.  Throughout the appeal period, the Veteran's diabetes mellitus has been manifested by the use of prescribed insulin and a restricted diet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder (to include PTSD and depression/depressive disorder, NOS) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).  

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's diabetes mellitus are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

A. Service-Connection Claim

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letters issued in July 2008, prior to the initial denial of the Veteran's claim in May 2009, fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

In this case, VA  provided the Veteran with VA examinations in July 2008 and July 2012.  The Veteran has not contended that the examinations were inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed in their entirety, the examination reports and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

B. Increased-Rating Claim

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a January 2008 preadjudication notice letter provided information as to the criteria to establish an increased rating, the evidence required in this regard, and how ratings and effective dates were assigned.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes private treatment records, VA treatment records, and VA examinations conducted in April 2008 and October 2012.  Viewed in their entirety, the VA examinations are adequate, because they were performed by medical professionals and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Claim for Service-Connection for an Acquired Psychiatric Disorder

A. Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, an acquired psychiatric disorder, including PTSD and depressive disorder, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims of PTSD, service connection requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, (4th ed.), of the American Psychiatric Association (DSM-IV).  The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  Id.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM and replace them with references to the recently-updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Pursuant to information retrieved from VACOLS (Veterans Appeals Control and Locator System), the present appeal was certified to the Board in March 2010.  Hence, the claim is governed by DSM-IV.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (correcting the effective date of the change to July 13, 2010).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  3.102.

B. Pertinent Evidence

The Veteran's STRs, to include his December 1964 enlistment and September 1968 separation examinations, are negative for complaints and diagnosis of, or treatment for, an acquired psychiatric disorder.  

Post-service records include a February 2001 VA primary care note, which assessed a history of depression.  Depression/anxiety was assessed following VA primary care evaluation in January 2008.  

The Veteran filed his claim for service connection for PTSD in June 2008.  He was afforded his initial VA psychiatric evaluation in that same month.  Review of said evaluation indicates that, while the examining psychiatrist diagnosed chronic PTSD and depressive disorder, the only discussion regarding the frequency and severity of PTSD symptoms concerned generalized anxiety (which was said to be of moderate severity, occurring daily) and sleep disturbances (also said to be of moderate severity, occurring 2 to 3 times per night.).  

In a stressor statement received in August 2008, the Veteran described:  (1) losing a friend during the first night of the Tet Offensive in 1968; (2) stacking of bodies of dead Viet Cong at Vhin Long during said Offensive; (3) his platoon sergeant (Sergeant Kirkland) being wounded in the buttocks; and (4) experiencing a mortar attack upon the ammunition dump 1/4 of a mile away while serving with the 221st Aviation Company.  In a subsequent October 2008 statement, the Veteran reported that the aforementioned all happened in January 1968 while he was stationed at the Vhin Long Airfield.  In May 2009, the Joint Services Research and Records Center (JSRRC) made a formal finding that there was a lack of information to verify the claimed stressors.  

A February 2009 VA mental health note includes "Problems" of PTSD/situational stress indicated by the social worker.  

In its July 2012 remand, the Board conceded that the Veteran's claimed stressors as reported in his August 2008 and October 2008 statements were "consistent with the places, types, and circumstances of the Veteran's service in the RVN.  Thus, the Board finds that there have been stressors concerning 'fear of hostile military or terrorist activity.'"  

Pursuant to the Board's July 2012 remand, the Veteran attended a VA PTSD examination in October 2012.  The examining psychologist determined that the Veteran did not have a current diagnosis of PTSD that conformed to DSM-IV criteria based upon that day's examination, because his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  The examiner also diagnosed depressive disorder, NOS.  She found that the Veteran's occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; or; symptoms controlled by medication.  Notably, the examiner determined that the Veteran did not meet the full criteria for PTSD as set forth in the DSM-IV.  Next, the examiner applied the Clinician Administered PTSD Scale (CAPS) for DSM-IV (which evaluates the frequency and intensity of symptoms).  

The examiner concluded that "PTSD is not found so this opinion cannot be formed.  The rationale is that the CAPS does not support the diagnosis."  The VA psychologist explained that although the Veteran was diagnosed by a VA treating psychologist (in June 2008 with both chronic PTSD and depressive disorder) , the VA medical records did not support the diagnosis "which appears to have been made through the use of an unstructured interview" while CAPS is considered the "gold standard" to assess PTSD because "it is as important to assess the frequency and severity of a symptom and the current time frame.  It is possible to have the existence of a PTSD-related symptom, but the symptom may not meet the DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD."  

Additionally, the examiner concluded that the Veteran's diagnosed depressive disorder, NOS, was not caused by or a result of the Veteran's service, because there was no objective evidence of a diagnosis of depression that occurred in service (or in close proximity thereto) that could be reasonably related to service.

Finally, the examining psychologist opined that a separate diagnosis of an anxiety disorder was not appropriate, because "mild or transient feeling[s] of anxiety often accompany a depressive disorder."  

C. Analysis

1. Service Connection for PTSD

Upon consideration of the pertinent evidence of record, viewed in conjunction with the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  

Despite the fact that the Board accepts that the Veteran participated in combat with the enemy while serving in the Republic of Vietnam during the Vietnam Era, the most probative evidence reflects that he has not met the DSM-IV criteria of PTSD diagnosis at any time during the appeal period.  

In the absence of proof of a disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  Moreover, there is no entitlement to compensation benefits simply because of a Veteran's participation in combat while on active duty, because Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  

Service connection can also be warranted if there was a disability present at any point during the claim period, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-23 (2007).  

As discussed by the October 2012 VA examiner, while the Veteran was diagnosed by VA in June 2008 with chronic PTSD, the earlier diagnosis was rendered following an "unstructured interview" with the Veteran.  As stated by the October 2012 VA examiner, a structured interview (CAPS) is the "gold standard" to assess the frequency and severity of PTSD symptoms.  

Indeed. although the Veteran reported experiencing psychiatric symptoms during the appeal period and has previously been diagnosed with chronic PTSD, a full, structured interview, conducted under the CAPS process during the October 2012 VA examination, showed that the frequency and severity of the symptoms reported and observed do not meet the DSM-IV criteria for PTSD at any time during the appeal period.  The Board finds the 2012 VA opinion to be probative concerning this issue, as it is accompanied by a complete medical rationale citing to specific examples from the record. 

In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the Court held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  

Here, however, the 2012 VA examination provides an explanation for why the earlier diagnosis of PTSD was neither warranted nor consistent with DSM-IV.  Specifically, the 2012 examiner's opinion states that the earlier diagnosis was made without the use of a structured interview.  The Board finds this explanation persuasive, and warrants a finding that the record does not support that the Veteran has been diagnosed with PTSD in accordance with the requirements of 38 C.F.R. § 4.125.  

 The Board is also cognizant of the holding of the Court's holding in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id., at n. 3.  However, as noted above, although there is a 2008 diagnosis of chronic PTSD, the most probative evidence reflects that it was not rendered after a structured interview, such as CAPS, and thus, the 2008 diagnosis is less reliable in assessing the existence of PTSD.  

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing psychiatric symptoms (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005)), and his account thereof is competent and credible. However, unlike the VA psychologist who conducted the October 2012 VA examination and provided the accompanying opinion, the Veteran, as a lay person, does not have the requisite training and/or education to competently or credibly state that his symptoms meet the DSM-IV criteria for a PTSD diagnosis.  To the extent that he has asserted such, the Board concludes that the VA psychologist's 2012 opinions are more probative based on her medical expertise.  Hence, as outlined above, the most probative evidence reflects that the Veteran has not met the DSM-IV criteria for a PTSD diagnosis at any point during the claim period.  McClain, 21 Vet. App. at 321-23.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has PTSD, and thus, his claim cannot succeed.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.



2. Service Connection for Depression/Depressive Disorder, NOS

After reviewing of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that currently-diagnosed depression/depressive disorder, NOS,  was not incurred in and is not otherwise related to service.  The Board finds that VA treatment records reveal that the Veteran has currently-diagnosed depression/depressive disorder, NOS.  Romanowsky, 26 Vet. App. at 294; Moore, 21 Vet. App. at 215.  

However, the Veteran did not exhibit symptoms of depression/depressive disorder in service.  In this regard, STRs are negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Further, the September 1968 service separation examination report made no mention of a psychiatric disorder, to include symptoms of depression.

The record also includes the October 2012 VA examination report which shows a diagnosis of depressive disorder NOS.  The examiner concluded that the depressive disorder was not caused by or the result of active service and noted that there was not objective evidence of a diagnosis of depression in service or in close proximity to service.  

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that there is no in-service injury or disease relevant to depression/depressive disorder.  Because there is no in-service injury or disease to which to relate the current psychiatric disorder, the question of relationship (nexus) to service is not even reached in this case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (upholding denial of service connection where the evidence has failed to establish an in-service injury, disease, or event).  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for depression/depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

III. Rating in Excess of 20 Percent for Diabetes Mellitus

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) ("[b]ecause the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.").  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected diabetes mellitus resulted in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57 .

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

B. Pertinent Evidence

The claim for an increased rating was submitted in November 2007. 

Following VA eye clinical evaluation in August 2006, diabetic eye disease and monitoring of diabetes were discussed with the Veteran,  Upon VA primary care evaluation in April 2007, the Veteran did not agree to begin insulin use.  During VA diabetology consultation in October 2007, the Veteran was instructed as to the injection of insulin.  He was also instructed as to the importance of exercise.  In November 2007, the Veteran filed a claim for an increased rating for his diabetes mellitus.  In a March 2008 statement, he reported that he was now receiving 3 shots of insulin per day rather than 2, and that he was taking 5 Metformin pills per day.  

The Veteran attended a VA diabetes mellitus examination in April 2008.  He reported that his diabetes had gotten progressively worse since initial onset, and was currently taking oral medication (Metformin).  He was not restricted in his ability to perform strenuous activities,  He was currently employed part-time as a transporter, which he had done for the past 5 to 10 years.  Visual impairment (decreased visual acuity) and cardiovascular disease (essential hypertension) were found to not be complications of diabetes.  The examiner concluded that the Veteran's diabetes had no significant effects on his occupational activities.  With respect to the Veteran's daily activities, the examiner found severe effects on sports, exercise, and recreation, and moderate effects on chores, shopping, and traveling.  No medical opinion was requested.  

In his June 2008 Notice of Disagreement (NOD) to the May 2008 Rating Decision on appeal, the Veteran stated that he was on insulin as well as a restricted diet, and that his activities were regulated.  

Pursuant to the Board's July 2012 remand, the Veteran attended a VA diabetes mellitus examination in October 2012.  He provided a history of diabetes management by restricted diet as well as prescribed insulin more than 1 time daily.  He indicated that he did not require regulation of activities.  The Veteran did not exhibit weight loss or loss of muscle strength due to diabetes.  The examiner determined that the Veteran's diabetes impacted his ability to work, in that he "would need accommodations for regularly timed meals and variably timed snacks, as well as for the self-performance of fingerstick glucose monitoring and insulin administration.  Veteran would need a means to appropriately discard biohazard waste (fingertip lancets and insulin needles)."  

C. Analysis

In this case, the Veteran's diabetes mellitus with hypercholesterolemia has been assigned a 20 percent disability evaluations under 38 C.F.R. § 4.119, Diagnostic Code 7913, which falls under the Schedule of Ratings for the endocrine system.  

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id.

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  DC 7913 is successive because each higher rating requires the elements of the lower evaluation:  the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

Finally, the Board notes that hypercholesterolemia is defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 887 (32nd ed. 2012).  Elevated cholesterol is a laboratory test result and therefore is  not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the Rating Schedule).  Hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the appeal period.  Rather, the evidence shows that use of insulin and a restricted diet are required for management of diabetes mellitus throughout the rating period, which is the level of impairment contemplated by a 20 percent schedular rating.

There is no evidence indicating that regulation of the Veteran's activities is required.  "Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  There is no lay or medical evidence of record that the Veteran has been prescribed or advised that it is medically necessary for him to avoid strenuous occupational and recreational activities.  

Because the preponderance of the evidence is against finding that management of diabetes mellitus required regulation of activities at any time during the appeal period, which is required for schedular ratings higher than 20 percent for diabetes mellitus under DC 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus are neither met nor more nearly approximated at any time during this rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

D. Extraschedular Referral Analysis

The Board has considered whether the Veteran's assigned 20 percent rating for diabetes mellitus warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.  

In this case, the Board finds that all the symptomatology and impairment caused by the Veteran's service-connected diabetes mellitus are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Specifically, the Board also does not find any symptoms or functional impairment that are not already encompassed by the assigned 20 percent schedular rating.  The Veteran's diabetes mellitus has been managed with insulin and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with insulin and a restricted diet.  Therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent rating assigned throughout the appeal period.  To the extent that visual impairment is show, it has not be found to be related to diabetes.

The Veteran has been granted separate service connection for the hypertension associated with diabetes mellitus with hypercholesterolemia.  Accordingly, this disability, its symptoms, and the effects on the Veteran's ability to function have already been contemplated and are not considered in this rating.  The Veteran may not receive compensation twice for the same symptoms and functional impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  For these reasons, the Board finds that the schedular criteria are adequate to rate the diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Indeed, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

E. Entitlement to a TDIU

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  

Although the October 2012 VA examiner determined that the Veteran's diabetes impacted his ability to work, in that he "would need accommodations for regularly timed meals and variably timed snacks, as well as for the self-performance of fingerstick glucose monitoring and insulin administration.  Veteran would need a means to appropriately discard biohazard waste (fingertip lancets and insulin needles)," such is contemplated by the current 20 percent evaluation assigned for diabetes (which requires insulin and a restricted diet).  Consequently, the Board finds that a claim for a TDIU is not reasonably raised by the record.  

Nor has a claim for a TDIU been raised by the Veteran.  While the Veteran's accredited representative stated in his Brief submitted in April 2015 that "The evidence of record established the service-connected diabetes mellitus provides and [sic] impairment to earning capacity.  The Claimant asserts this need for a specific work environment creates a disability picture more nearly approximating the need for a higher evaluation"-such contentions are contemplated by the current 20 percent schedular evaluation and do not rise to the level of a claim for a TDIU.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression/depressive disorder, is denied.  

A disability rating in excess of 20 percent for diabetes mellitus is denied.  




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


